El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
El 9 de septiembre de 1976 denegamos la reconsideración solicitada por la Sociedad para Asistencia Legal a nuestra resolución negando una quinta prórroga para presentar su informe. En esa misma fecha, luego de examinar cuidadosa-mente el expediente y la transcripción de la prueba, dictamos sentencia confirmando la pena de tres a siete años de presidio que el tribunal de instancia le impuso al apelante por el de-lito de tentativa de violación. Posteriormente dejamos esta sentencia sin efecto y concedimos a la S.A.L. una última pró-rroga, que en efecto resultó ser una penúltima, pues presentó su informe varios días después de haberse vencido dicha prórroga.
Hemos considerado detenidamente el informe finalmente rendido por la S.A.L. y los errores allí señalados que se refie-ren a la insuficiencia de la prueba para establecer la culpa-bilidad del acusado más allá de duda razonable y a la nega-tiva del tribunal de instancia de dar una instrucción especial al jurado sobre el delito de acometimiento y agresión grave. También hemos vuelto a leer la transcripción de la prueba y *3estamos convencidos que no hay justificación alguna para revocar el fallo condenatorio.
Se trata de una menor de ocho años de edad que salió de su hogar a comprar una bolsa de papel para su tío, y, al re-gresar, el apelante la llamó, la llevó a un segundo piso de un edificio cercano, le tapó la boca con la mano, le quitó la ropa y abusó de ella. Pocos momentos después la niña, llorando, contó lo sucedido a su tía Laya (Adelaida Santos) echándole la culpa a un vecino de nombre Andrés Andújar porque el apelante así se lo había ordenado amenazándola con matarla con un cuchillo. El perito médico presentado por el Ministerio Público testificó que hizo un examen pélvico a la niña y que encontró laceraciones interiores en el himen y debajo de la uretra, siendo las mismas, a su juicio, compatibles con el haber un hombre tratado o tenido relaciones sexuales con ella. (2 T.E. pág. 23.)
El apelante trató de impugnar y debilitar el testimonio de la menor pero el jurado que la vio y oyó declarar le dio crédito. No nos convencen los argumentos del apelante para alterar la apreciación de la prueba.
También es inmeritorio el señalamiento relacionado con la negativa del tribunal a dar una instrucción especial sobre el delito de acometimiento y agresión grave. La falla del señalamiento consiste en que la prueba no justificaba tal instrucción.
La representación legal del apelante hizo un señalamiento adicional para expresar su desaliento por el trámite seguido en este caso y su preocupación de que se pueda garantizar el debido proceso de ley cuando ya el caso ha sido prejuzgado.
Es en verdad desalentador para la administración de justicia que las limitaciones del recurso de la S.A.L. y el cúmulo de trabajo de sus abogados impidan a éstos atender con la debida premura los asuntos que le son encomendados. Mayor es el desaliento cuando, quizá, por falta de tiempo para *4la reflexión y el estudio, se hacen planteamientos inmerito-rios que recargan el tiempo y el esfuerzo de los tribunales en perjuicio de mejores causas. Es infundada e injustificada la preocupación del abogado del apelante por las garantías del debido proceso en este caso. En el aspecto puramente téc-nico, la situación procesal es idéntica al mecanismo de adju-dicación de una moción de reconsideración de sentencia, muy frecuente en este Tribunal. No debe olvidar la representa-ción legal del apelante que en el cumplimiento de nuestra misión de impartir justicia no nos limitamos a los plantea-mientos específicos de los abogados en sus alegatos sino que con el más alto fin de justicia siempre consideramos todos los hechos del caso para descartar la posibilidad de un error per-judicial, aunque el mismo no haya sido promovido en el ale-gato. Pueblo v. Serrano Nieves, 93 D.P.R. 56 (1966). Así lo hicimos en este caso al dictar sentencia el pasado 9 de sep-tiembre de 1976. Al dejarla posteriormente sin efecto hemos vuelto a reexaminar los autos a la luz de los planteamientos del apelante sin que en forma alguna pesara en nuestro ánimo el juicio previamente formulado.

Se dictará sentencia confirmando la aquí apelada.